Citation Nr: 1731708	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-17 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a groin disorder.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1979 to September 1982. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The Veteran appeared and gave testimony at a videoconference before the undersigned Veterans Law Judge at the RO in January 2016.  A transcript of the hearing is of record. 

In a June 2016 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for a groin disorder.  The Board reopened the claim at that time and remanded the matter for additional development, to include a VA examination.  As it relates to the groin issue, the directives of the remand were followed and the matter is now ready for appellate review.  

As will be discussed in greater detail below, the issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is once again remanded to the to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC for further development.  


FINDINGS OF FACT

The Veteran currently does not have a groin disorder of service origin.  



CONCLUSION OF LAW

The criteria for service connection for a groin disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261 (b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As it relates to the issue of service connection for a groin disorder, the RO, in a September 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The September 2009 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records have been obtained and associated with the record insofar as possible.  As part of its June 2016 remand, the Board requested that the Veteran provide the names and addresses of all facilities where he had received treatment for his groin since April 2010, to include treatment records of Dr. M. K., Dr. H. B., and Dr. D.  As it relates to Dr. K., a specific attempt was to be made to obtain copies of any EMG/NCV testing that was performed, to include any testing which had been scheduled on April 26, 2010.  After receiving proper authorization from the Veteran, where necessary, the RO was to obtain and associate with the record copies of all treatment records from those individuals/facilities identified by the Veteran.  If any records identified could not be obtained, the RO was to set forth what attempts were made to obtain these records.  The RO, in June 2016, sent the Veteran a letter notifying him of the Board's directives and requested that he provide written authorization to obtain the records.  In response to the request, the Veteran provided private treatment records.  To date, the Veteran has not responded to the request.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  As the Veteran has not provided the requested authorizations, the Board is prevented from obtaining these records and has fulfilled its duty to assist.  The Veteran also did not provide the results of the April 2010 EMG/NCV tests in the treatment records which he did forward.  

As it relates to the groin disorder, the Veteran was afforded VA examinations in July 2013 and July 2016, the latter in conjunction with the June 2016 Board remand.  The results from these examinations are sufficient in order to properly address the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinion in order to properly rate the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  While the Board notes that the Veteran was not afforded EMG/NCV testing as part of his most recent examination, as was requested in the remand, the examiner found that the Veteran did not have a groin disorder and that diagnostic testing was not clinically indicated at that time.  Based on the foregoing, the Board finds that there has been substantial compliance with its June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by his appearing at the hearing before the undersigned.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The claimed disorder is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that he currently has a groin disorder which had its onset in service and has continued to the present day.  

A review of the Veteran's service treatment records reveals that he was seen in May 1981 for intermittent groin pain.  He denied trauma.  Physical examination was normal.  A diagnosis of groin strain was rendered, which was treated symptomatically. The Veteran was again seen in June 1981and July 1981, where the condition was diagnosed as a bout of epididymitis, which was likewise treated symptomatically.  The Veteran was again seen with left testicular pain with a history of hematuria, which resulted him undergoing an IV pyelogram in August 1981, which was negative.  In January 1982, the Veteran again complained of pain in the lower abdomen which also affected his left hip, groin, and pelvis on motion.  X-ray studies only showed spina bifida occulta at L5.  The Veteran was seen for similar complaints in March 1982, with a diagnosis of venereal warts, rule out UTI being rendered, which was again treated symptomatically.  At the time of the Veteran's July 1982 service separation examination, clinical evaluation of all bodily systems was normal with a history of groin pain, treated with various medications, non-diagnosed, no etiology NCNS, being reported. 

Private treatment records reveal that the Veteran was seen in February 1993.  The nature of treatment and diagnosis made was not recorded but the physician indicated the Veteran was referred to a urologist.  In an April 1993 statement, Dr. G., a urologist, indicated that the Veteran was complaining of chronic pain in his left side and groin.  He noted that the Veteran was evaluated in the military, but no clear etiology was ever found.  He observed that the Veteran complained that his symptoms were worse when eating gaseous food and were also worsened by lifting or bending.  The Veteran denied any history of kidney stones and was noted to have had a negative IVP in service.  Dr. G. indicated that the Veteran complained that pain was always present, but had been getting worse.  He denied any urological symptomatology.  Dr. G. stated that medical history was noncontributory and a review of systems was noncontributory and that the Veteran had no surgical history.  Urological evaluation revealed a soft abdomen without masses.  There was no CVA tenderness.  A genitourinary examination was benign and unremarkable, urine test was clear, and microscopic evaluation was unremarkable.  Dr. G. reported that the etiology of the Veteran's pain was unclear, but it was most consistent with being of musculoskeletal origin.  It had been chronic and not significantly worse over a 12 year period and he recommended a course of pain-killing medication whenever the pain was exacerbated.

In a September 2009 treatment record, the Veteran's private physician, H. B. M.D., indicated that he felt that the entire spectrum of the Veteran's left-sided symptoms that the Veteran had been complaining of might have a neurological source.

In a September 2009 Neurology consultation report, Dr. D. indicated that the Veteran had been referred regarding complaints of pain in his left groin and numbness of his left upper and lower extremities.  The Veteran reported that the pain in his groin had been present for about 30 years, aggravated some by prolonged sitting and released some by passing bowel gas.  Dr. D. indicated that for about 10 years, the Veteran had noted numbness in his left upper and lower extremities and said it felt like he had a tight rubber band around his limbs.  It was his assessment that the Veteran had chronic left sided paresthesias.  There was no evidence of a brain lesion on recent MRI.  Conceivably, could be of spinal cord origin.  Chronic left groin pain, this sounded more musculoligamentous than it did neuropathic.  

In a September 2009 progress note, the assessment was chronic left-sided paresthesias of unclear etiology, chronic left groin and lower abdominal pain, not likely neuropathic.

The Veteran was afforded a VA examination in July 2013.  The examiner indicated that although the Veteran had subjective complaints of paresthesia and pain, there was no objective evidence of peripheral neuropathy on examination; therefore, an opinion was not indicated.  The examiner stated that a review of the claims file and post separation examinations failed to substantiate a ratable diagnosis for the Veteran's symptoms.  The examiner indicated that there was no history of specific trauma or injury while on active duty to account for the complaints.  The examiner noted that treatment records documented groin pain diagnosed as epididymitis or urine related [hematuria] which were treated.  He noted that Dr. B., in 2009, suspected it might be a neurological problem and referred him to a neurologist but complete work up, including multiple CATs and even a brain MRI, had been negative.  He further stated that the claimed symptoms had not been debilitating or functionally limiting as the Veteran had worked as a civilian mechanic for aircraft engines since separation and was on the business side of it now.  The examiner indicated that the current examination [neurological and orthopedic] was within normal limits, without objective evidence of peripheral neuropathy.

Evidence received subsequent to the July 2013 VA examination, and not available at the time of the examination for review, included a March 2010 report from M. K., M.D., a neurologist, who noted the Veteran's complaints of left groin pain, to include a 30 year history of such pain.  Following examination, Dr. K. rendered a diagnosis of questionable entrapment neuropathy causing numbness of the left arm and leg, left groin pain, and left abdominal pains.  It was noted that NCV studies of the arms and legs had been ordered.  As noted above, the results of these tests are not available for review as the Veteran did not provide the necessary authorizations to obtain these records.  Such records may have been beneficial to the Veteran's claim. 

At his January 2016 hearing, the Veteran reported the duties he performed in service and the amount of weight he had to push and pull when performing his duties as a mechanic.  He also reported having been seen on numerous occasions for groin problems while in service.  He testified that his groin problems had persisted since service.  

As noted above, the Board, in its June 2016 remand, requested that the Veteran be afforded a VA examination to determine the etiology of any current groin disorder and its relationship, if any, to his period of service.  The examiner was requested to render the following opinions: Did the Veteran currently have a groin disorder, to include any neurological impairment affecting the groin area?  If so, was it at least as likely as not (50 percent probability or greater) that the Veteran's current groin disorder was related to his period of service, to include numerous reports of groin pain reported in service? 

When rendering the opinion, the examiner was to address the inservice findings of groin problems, the Veteran's continuous reports of groin problems since service, and the March 2010 report of Dr. K. of questionable entrapment neuropathy resulting in left groin pain. 

The Veteran was afforded the requested examination in July 2016.  The examiner indicated that the Virtual file was available and had been reviewed.  The examiner stated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.

Following examination of the Veteran and review of the file, the examiner indicated that the Veteran had a normal peripheral neuropathy examination of all four extremities, with no evidence of a claimed groin disorder.  She opined that the Veteran did not currently have groin disorder, to include any neurological impairment affecting the groin area based on review of the available medical records, medical literature and her clinical experience.  She noted that the Veteran's subjective complaints during the examination appeared, to the examiner, out of proportion to objective examination findings.  She stated that the Veteran's current subjective symptoms mentioned above were not consistent with an organic condition.  In summary, there was no current evidence of claimed condition "Groin disorder". 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d at 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. at 321 (2007) 

The medical evidence does not demonstrate that the Veteran currently has a diagnosed groin disorder.  In this regard, the Board notes that the Veteran has been afforded two separate VA examinations to determine the presence and etiology of any current groin disorder.  On both occasions, the Veteran has been found to have no groin disorder.  At the time of the most recent VA examination, performed in July 2016, the examiner, following a review of the record, which included private treatment records submitted by the Veteran, and a comprehensive examination of the Veteran, found that the Veteran did not have a groin disorder.  The Board does note that the Veteran has submitted treatment records noting the Veteran's complaints of pain for over 30 years in his groin, dating back to his period of service.  However, the private physicians have indicated that the Veteran has possible or questionable neurological entrapment.  This has not been borne out on any testing performed in conjunction with the Veteran's complaints nor has there been a definitive diagnosis rendered relating to the Veteran's groin.  Moreover, the Board had requested that the Veteran provide written authorization to obtain the results of private April 2010 EMG/NCV testing and the Veteran has chosen to not provide such written authorization, instead providing private treatment records, which the June 2016 VA examiner had the benefit of reviewing prior to reporting her results.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a current groin disorder, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he has a current groin disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  As to the reports of pain, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship, the Veteran is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. at 435 (2011), as to the specific issue in this case, whether the Veteran currently has a diagnosable groin disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a diagnosable groin disorder.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a groin disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a groin disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a groin disorder is denied.  


REMAND

As it relates to the claim of service connection for left ear haring loss, in its June 2016 remand, the Board noted that that the Veteran, in February 2016, submitted the results of a June 2010 audiogram which revealed a decibel level reading of 40 at 4000 Hertz in the left ear, which was the first demonstration of hearing loss, as defined for VA rating purposes, in the left ear.  It observed that the examiner did not have the results for review when rendering her opinion in January 2010 that the Veteran's hearing loss, which had not revealed hearing loss for VA rating purposes up to that point, was not related to his period of service.  The Board observed that the January 2010 examiner noted that the Veteran's audiological testing performed at that time was unreliable for VA rating purposes.  The Board stated that given the findings of hearing loss in the left ear for VA rating purposes in June 2010, it was of the opinion that the Veteran should be afforded an additional VA examination, with the examiner rendering an opinion as to the etiology of the Veteran's hearing loss, to include addressing the Veteran's military occupational specialty as an aircraft maintenance specialist mechanic in service and his testimony that he could not hear well when separating from service, with hearing problems continuing since that time.

The Board requested that the Veteran be scheduled for a VA audiological evaluation to determine the etiology of any current left ear hearing loss.  Following a review of the entire record the examiner was requested to render the following opinions: Did the Veteran currently have a hearing loss for VA rating purposes?  If so, was it at least as likely as not that the Veteran's current hearing loss was related to his period of service?  When rendering his/her opinion, the examiner was to concede that the Veteran was exposed to acoustic trauma in service.  The examiner was also to comment on the Veteran's complaints of hearing loss from service and on the results of the June 2010 audiogram, wherein the Veteran was noted to have a decibel level loss of 40 at 4000 Hertz in the left ear.

The requested examination was performed in July 2016.  The examiner, following examination of the Veteran and review of the record, indicated that it was not at least as likely as not that the Veteran's left ear hearing loss was caused by or a result of an event in military service.  She indicated that the opinion was based on review of the c-file, review of service and medical history, clinical expertise, review of the related literature, and present degree of hearing loss.  When rendering the opinion, the examiner indicated that the hearing exam completed in June 2010 was referenced in the questions posed, yet the hearing exam was not available for review.  She further stated that there was no objective evidence of acoustic trauma in either ear. 

Unfortunately, as noted above, the Board, in its June 2016 remand, specifically indicated that the examiner was to comment on the Veteran's complaints of hearing loss from service and on the results of the June 2010 audiogram, wherein the Veteran was noted to have a decibel level loss of 40 at 4000 Hertz in the left ear.  More importantly, the Board specifically indicated that when rendering her opinion, the examiner had to concede that the Veteran was exposed to acoustic trauma in service.  Given the discrepancies with the directives of the Board remand and the opinion rendered by the examiner, further clarification is warranted.  The Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  If available, return the file to the July 2016 VA audiological examiner for review of the entire file.  The Board notes that June 2010 audiogram addressed in the prior remand is of record and should be reviewed and addressed by the examiner.  The examiner is to further to note that acoustic trauma must be conceded based upon the Veteran's military occupational specialty when rendering her opinion.  After performing the review, the examiner is once again requested to render an opinion as to whether it is it at least as likely as not that the Veteran's current hearing loss is related to his period of service?  When rendering her opinion, the examiner must concede that the Veteran was exposed to acoustic trauma in service.  If the examiner is not available have the file reviewed by another examiner with the above opinion being addressed.  

Complete detailed rationale is requested for each opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


